Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VIROLI et al. (US 2016/0037584 A1, hereinafter VIROLI).
As per claim 27, VIROLI discloses a method comprising detecting a change in coupling between at least two coils of a wireless charging apparatus, caused by an object situated between the at least two coils, by measuring a free resonant current induced in a first coil of the at least two coils by a second coil of the at least two coils, and detecting a change in the free resonant current caused by the object situated between the at least two coils (See Pars.18-21 and 36, disclose that the change in induced current or voltage from one energized coil to a neighboring de-energized coil is used as a signal for detecting a displacement or placement of a power receiving device on the coil and activating the appropriate coil and deactivating the previously activated coils).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 3-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over BUDIHA et al. (US 216/0190814 A1, hereinafter BUDIHA) in view of VIROLI.

    PNG
    media_image1.png
    487
    746
    media_image1.png
    Greyscale

As per claim 1, BUDIHA discloses a method for supplying power to a vehicle on a path or roadway comprising a plurality of wireless power transfer coils (See Fig.4, Items#415a-415r), the method comprising: 
energising the wireless power transfer coil dependent on a property detected by the control modules (See Par.46, discloses the control modules detect the presence of the vehicle and selectively activate the couplers 415a-415r via control switches 418a-418r). However BUDIHA does not disclose detecting a current or voltage induced in a de-energised wireless power transfer 
VIROLI discloses a method of detecting a receiving device on a wireless induction hob comprising a plurality of induction coils, the method comprising detecting a current or voltage induced in a de-energised wireless power transfer coil through mutual inductance with an energized wireless power transfer coil of the plurality of wireless power transfer coils (See Pars.18-21 and 36, disclose that the induced current or voltage from one energized coil to a neighboring de-energized coil is used as a signal for detecting a displacement or placement of a power receiving device on the coil and activating the appropriate coil and deactivating the previously activated coils) ; and 
energising the wireless power transfer coil dependent on a property of the induced current or voltage to make power available (See Pars.14, 21 and 36 discloses that detecting a change in the signals of induced current/voltage in the de-energized coil, results in some of the induction coils being activated and others being de-activated after being previously activated).
BUDIHA and VIROLI are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by BUDIHA with that of VIROLI by using a measurement of the induced current or voltage in the de-energized inductor to detect the presence of the receiving device for the benefit of detecting the presence of a charge receiving object i.e. a vehicle without the need for separate devices or detection units or scanning and detecting coils (See VIROLI, Par.10).

As per claim 4, BUDIHA and VIROLI disclose the method as claimed in claim 1 as discussed above, wherein the method comprises detecting a change in coupling, between the de-energised wireless power transfer coil and a neighboring wireless power transfer coil of the plurality of wireless power transfer coils, from the current or voltage induced in the de-energised wireless power transfer coil caused by the vehicle providing a magnetic path from [[a]]the neighbouring energised wireless power transfer coil to the de-energised wireless power transfer coil (See VIROLI, Pars.18-21 and 36, disclose that the induced current or voltage from one energized coil to a neighboring de-energized coil is used as a signal for detecting a displacement or placement of a power receiving device on the coil and activating the appropriate coil and deactivating the previously activated coils, the change in parasitic measurements in the de-energized coil is detected and used as a measurement of change in coupling between the 

As per claims 6, BUDIHA and VIROLI disclose the method as claimed in claim 1 as discussed above comprising operating a converter of the de-energised wireless power transfer coil to make the de-energised wireless power transfer coil resonant at an operating frequency of the plurality of wireless power transfer coils such that the induced current or voltage is resonant (See VIROLI, Fig.2, Items#C3’ and C4’, and Par.42, disclose the neighboring induction coil comprising resonant capacitors).

Claims 16, 18 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over BUDIHA in view of FELLS et al. (US 8,587,154 B2, hereinafter FELLS).
As per claim 22, BUDIHA discloses a vehicle detection apparatus for detecting a vehicle on a path or roadway comprising a plurality of wireless charging modules (See Par.46, discloses the control modules detect the presence of the vehicle and selectively activate the couplers 415a-415r via control switches 418a-418r). However BUDIHA does not disclose the apparatus comprising a detection circuit operable to detect a change in coupling between a second wireless charging module and a first wireless charging module due to the presence of the vehicle.
FELLS discloses a wireless charging system comprising detecting the presence of the receiving device by measuring the change in mutual inductance between nearby primary coils in the charger (See Col.12, lines 20-29, disclose measuring change in mutual inductance between primary coils to detect the presence of the receiving device). 
BUDIHA and FELLS are analogous art since they both deal with wireless charging.


As per claims 16 and 18, BUDIHA and FELLS disclose the vehicle detection apparatus as claimed in claim 22 as discussed above, wherein the detection circuit is configured to make a de-energised module resonant at a required frequency such that the induced current or voltage is resonant (See FELLS Par.26 and Col.12, lines 57-58 disclose “A resonant capacitor may be placed at either the driver side or the coil side of the switch”, operating the coils at resonant frequency would ensure efficient power transfer and detection,  as per claim 18 it would’ve been to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by BUDIHA with that of FELLS such that the third charging module is placed in a non-resonant state while the coupling between the first and second charging modules in measured in a resonant state for the benefit of enhancing the quality of the measurement).
As per claims 23-25, BUDIHA and FELLS disclose the vehicle detection apparatus of claim 22 as discussed above, wherein the vehicle detection apparatus is configured to detect the change in coupling between the second wireless charging module and the first wireless charging module, caused by the presence of the vehicle, by sensing changes in free resonant current developed in at least one of the second wireless charging module and the first wireless charging module when the vehicle is located, with respect to the path or roadway that the vehicle is travelling along, between the second wireless charging module and the first wireless charging .
Claims 9-10, 13 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over BUDIHA in view of FELLS and in further view of VIROLI
As per claim 9, BUDIHA and FELLS disclose the wireless power transfer apparatus as claimed in claim 22 as discussed above, wherein the wireless power transfer apparatus comprises:
a switch associated with each of the plurality of wireless charging modules to selectively energise the wireless charging modules to make power available to the vehicle, or selectively deenergise the wireless charging modules (See BUDIHA, Fig.4, Items#418a-418r);
a detector associated with the detector circuit for detecting a change in a property in a second wireless charging module when the second wireless charging module is de-energised (See FELLS, Col.12, lines 20-29, disclose measuring change in mutual inductance between primary coils to detect the presence of the receiving device, the sense of a property indicative of mutual inductance); and 
a controller to control the switch of the second wireless charging module to energise the second wireless charging module dependent on an output of the detector circuit (See BUDIHA, Fig.4, Items#425a-425f, disclose a plurality of controllers for activating the coils based on detected values indicating the vehicle presence). However BUDIHA and FELLS do not 
VIROLI discloses a method and system of detecting a receiving device on a wireless induction hob comprising a current detector associated with the detector circuit for detecting a current induced in the second wireless charging module when the second wireless charging module is de-energised (See Pars.18-21 and 36, disclose that the induced current or voltage from one energized coil to a neighboring de-energized coil is used as a signal for detecting a displacement or placement of a power receiving device on the coil and activating the appropriate coil and deactivating the previously activated coils).
BUDIHA, FELLS and VIROLI are analogous art since they all deal with wireless inductive power.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by BUDIHA and FELLS with that of VIROLI by trying the detection the presence of an object by monitoring the change in induced current in neighboring coils as a different way to detect the presence of the power receiving object on the charging surface.

As per claim 10, BUDIHA, FELLS and VIROLI disclose The wireless power transfer apparatus as claimed in claim 9 wherein the controller is operable to make the second wireless charging module resonant at an operating frequency of the first wireless charging module, when the second wireless charging module is deenergized, such that the induced current is resonant (see FELLS Par.26 and Col.12, lines 57-58 disclose “A resonant capacitor may be placed at either the driver side or the coil side of the switch”, operating the coils at resonant frequency 

As per claim 13, BUDIHA, FELLS and VIROLI disclose the wireless power transfer apparatus as claimed in claim 9 as discussed above, wherein the controller is configured to energize the second wireless charging module dependent on the magnitude of the induced current detected in the second wireless charging module (See VIROLI, See Pars.18-21 and 36, disclose that the induced current or voltage from one energized coil to a neighboring de-energized coil is used as a signal for detecting a displacement or placement of a power receiving device on the coil and activating the appropriate coil and deactivating the previously activated coils).
As per claim 26, BUDIHA and FELLS disclose the vehicle detection apparatus of claim 22 as discussed above, wherein the vehicle detection apparatus is configured to periodically short circuit the second wireless charging module (See FELLS, Col.12, lines 50-51, disclose “Short-circuit the secondary coil in the receiver at low voltages to produce a high Q resonator signal”), however BUDIHA and FELLS do not disclose sample the current induced in the second wireless charging module while the second wireless charging module is short circuited).
VIROLI discloses a method and system of detecting a receiving device on a wireless induction hob comprising a current detector associated with the detector circuit for detecting a current induced in the second wireless charging module when the second wireless charging module is de-energised (See Pars.18-21 and 36, disclose that the induced current or voltage from one energized coil to a neighboring de-energized coil is used as a signal for detecting a 
BUDIHA, FELLS and VIROLI are analogous art since they all deal with wireless inductive power.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by BUDIHA and FELLS with that of VIROLI by trying the detection the presence of an object by monitoring the change in induced current in neighboring coils as a different way to detect the presence of the power receiving object on the charging surface.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over BUDIHA in view of VIROLI and in further view of FELLS.
As per claim 2, BUDIHA and VIROLI disclose the method as claimed in claim 1 as discussed above, however BUDIHA and VIROLI disclose detecting a change in induced current/voltage but do not explicitly disclose wherein the method comprises detecting, from the induced current or voltage, a change in mutual inductance between the de-energised wireless power transfer coil and another coil of the plurality of wireless power transfer coils.
FELLS discloses a wireless charging system and method comprising wherein the method comprises detecting, from the induced current or voltage, a change in mutual inductance between the de-energised wireless power transfer coil and another coil of the plurality of wireless power transfer coils (See FELLS, Col.12, lines 20-29, disclose measuring change in mutual inductance between primary coils to detect the presence of the receiving device, the sense of a property indicative of mutual inductance such as induced current/voltage would have been an obvious variation of the method disclosed by FELLS).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by BUDIHA and VIROLI with that of FELLS by trying the detection the presence of an object by monitoring the mutual inductance between neighboring coils as a different way to detect the presence of the power receiving object on the charging surface.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over VIROLI in further view of KIM et al. (US 2012/0255946 A1, hereinafter KIM).
As per claim 29, VIROLI discloses the method of claim 27 as discussed above, wherein the method comprises switching a second coil of the at least two coils to make energy available for inductive power transfer at a first frequency, and switching a first coil of the at least two coils to be resonant at the first frequency while not making power available for inductive power transfer (See Pars.14, 21 and 36 discloses that detecting a change in the signals of induced current/voltage in the de-energized coil, results in some of the induction coils being activated and others being de-activated after being previously activated, also see Fig.2 and Pars. 42-44, switches S1-S2 and S1’-S2’ disclose switches which are controlled based on the detected induced current/voltage in the neighboring coil). However VIROLI does disclose a first converter of the wireless charging apparatus and a second converter of the wireless charging apparatus.

VIROLI and KIM are analogous art since they both deal with induction cookware.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by VIROLI with that of KIM by adding the first and second converter for the benefit of preserving power by individually activating a converter for a coil where the receiving device while keeping other coils dormant.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over VIROLI in view of FELLS.
As per claim 31, VIROLI discloses the method of claim 27 as discussed above, wherein the induced current in a de-energized coil caused by a neighboring energized coil is detect and the change in induced current value is used to determine that the receiving device is moved and the information is used to energize the coil at the new location and de-energize the coil at the old location (See VIROLI, Pars.42-44) however VIROLI does not disclose wherein the method comprises detecting, from the change in coupling between at least two coils of the wireless charging apparatus, the motion of an electric vehicle along the wireless charging apparatus, and transferring power wirelessly to the vehicle as it passes over the at least two coils of the wireless charging device. 
FELLS discloses a wireless charging system comprising detecting the presence of the receiving device by measuring the change in mutual inductance between nearby primary coils in 
VIROLI and FELLS are analogous art since they both deal with inductive power.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by VIROLI with that of FELLS by using a measurement of the mutual inductance to detect the presence of the receiving device for the benefit of detecting the presence of the charge receiving object i.e. a vehicle without the need for communication between the charger and the power receiving object. The examiner further takes officials notice that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the system disclosed by VIROLI and FELLS in detecting and activating vehicle charging coils without undue experimentation or unexpected results.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over VIROLI in view of KIM and in further view of FELLS.
As per claim 30, VIROLI and KIM disclose the method of claim 29 as discussed above, however VIROLI and KIM do not disclose wherein the method comprises causing the second converter to periodically short circuit the first coil of the at least two coils for a fraction of a resonant cycle at the first frequency.
FELLS discloses a wireless charging system comprising detecting the presence of the receiving device by measuring the change in mutual inductance between nearby primary coils in the charger further comprising causing the second converter to periodically short circuit the first 
VIROLI, KIM and FELLS are analogous art since they all deal with inductive power.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by VIROLI and KIM with that of FELLS such that the second converter periodically short circuits the first coil of the at least two coils for a fraction of a resonant cycle at the first frequency for the benefit of producing a high Q resonator signal.
Response to Arguments
Applicant’s arguments, see remarks, filed 04/07/2021, with respect to the rejection(s) of claim(s) 1-4, 6, 9, 10, 13, 16 and 22-31 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new prior art references presented above. Examiner has provided VELORI and FELLS which disclose detecting the displacement of a charge receiving device on a surface comprising a plurality of charging coils by detecting an induced current/voltage in a neighboring de-energized coil when a first coil is energized or by detecting a change in mutual inductance between the 2 coils.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED H OMAR/            Examiner, Art Unit 2859   

/EDWARD TSO/            Primary Examiner, Art Unit 2859